Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Glenn Brooks appeals the district court’s orders denying relief on his 42 U.S.C. § 1983 (2006) complaint and denying his motion for reconsideration. We have reviewed the record and find no reversible *147error. Accordingly, we affirm for the reasons stated by the district court. Brooks v. Funk, 1:13-00675-WDQ (D. Md. Mar. 12, 2013; Apr. 10, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.